Judgment, Supreme Court, New York County (Herbert Altman, J., at suppression hearing; Ira Beal, J., at trial and sentence), rendered August 10, 1993, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 8 to 16 years, unanimously affirmed.
Defendant’s claim that the evidence was insufficient to establish that defendant displayed what appeared to be a firearm during the commission of the robbery (Penal Law § 160.15 [4]; see, People v Lopez, 73 NY2d 214) is unpreserved for appellate review as a matter of law and we decline to review the issue in the interest of justice.
Contrary to defendant’s contention, he was not deprived of his right to an impartial jury and the jury was not deprived of its right to privacy by the court’s policy declining to conduct sidebar conferences during voir dire (People v Ayala, 223 AD2d 432; People v Cooper, 220 AD2d 234).
The trial court’s conclusion that the reasons proffered by the prosecutor for the exercise of his peremptory challenges to two prospective African-American jurors were nonpretextual is supported by the record, since the reasons were racially neutral, reasonably specific and trial related (People v Allen, 86 NY2d 101, 110; see, People v Alston, 222 AD2d 294).
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Milonas, J. P., Wallach, Kupferman, Ross and Williams, JJ.